          Case 8:19-cv-02199-PJM Document 1 Filed 07/26/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND



 UNITED STATES OF AMERICA,              )
                                        )               Case No.
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 RONALD WALKER JR. and                  )
 VIANCA WALKER,                         )
                                        )
          Defendants.                   )
 _______________________________________)

                                          COMPLAINT

       The United States of America, at the request of the Chief Counsel of the Internal Revenue

Service, a delegate of the Secretary of the Treasury, and at the direction of the Attorney General

of the United States, brings this action to collect the unpaid federal taxes and statutory additions

to tax owed by the defendants Ronald Walker, Jr. and Vianca Walker, as follows:

                                 JURISDICTION AND VENUE

1. The court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and 1345, and 26

   U.S.C. § 7402.

2. Venue properly lies in this judicial district pursuant to 28 U.S.C. §1391(b) and 28 U.S.C.

   §1396, because it is the district where liability for the taxes at issue accrued and where both

   defendants reside.

                                                 PARTIES

3. The plaintiff is the United States of America.




                                                  1
           Case 8:19-cv-02199-PJM Document 1 Filed 07/26/19 Page 2 of 5



4. The defendants Ronald Walker, Jr. and Vianca Walker are the taxpayers against whom the

   unpaid federal tax liabilities at issue in this action are assessed. They reside in Temple Hills,

   Maryland, within this judicial district.

                                              COUNT I

           Reduce to Judgment Federal Tax Assessment Against Ronald Walker, Jr.
                                    for Tax Year 2002

5. A delegate of the Secretary of the Treasury of the United States of America made income tax

   assessments against the defendant, Ronald Walker, Jr., on the date and for the year noted

   below:

    Tax Type           Tax Period             Assessment        Assessment          Outstanding
                        Ending                   Date            Amount            Balance as of
                                                                                     05/20/2019
 Individual         12/31/2002           05/18/2009          $106,812.00          $95,023.30
 Income Tax
 (Form 1040)
 TOTAL                                                                            $95,023.30



6. The defendant, Ronald Walker, Jr., was given notice and demand for payment of the

   assessments described in paragraph 5.

7. Statutory interest and additions to tax have accrued on the unpaid balance on the unpaid

   balance of the assessments described in paragraph 5.

8. Despite being given proper notice and demand for payment, Ronald Walker, Jr. refused to

   pay the assessments described in paragraph 5. As of May 20, 2019, Ronald Walker, Jr. is

   indebted to the United States in the total amount of $95,032.30 for tax year 2002, plus

   interest and penalties that will continue to accrue thereafter as provided by law until paid in

   full.




                                                  2
          Case 8:19-cv-02199-PJM Document 1 Filed 07/26/19 Page 3 of 5



                                           COUNT II

  Reduce to Judgment Federal Tax Assessments against Ronald Walker, Jr. and Vianca
                  Walker for Tax Years 2007, 2008, 2009, and 2014

9. A delegate of the Secretary of the Treasury of the United States of America made income tax

   assessments against the defendants, Ronald Walker, Jr. and Vianca Walker, on the dates and

   for the years noted below:

    Tax Type           Tax Period         Assessment          Assessment         Outstanding
                        Ending               Date              Amount           Balance as of
                                                                                  05/20/2019
 Individual         12/31/2007          04/25/2011         $20,901.00          $39,340.49
 Income Tax
 (Form 1040)
 Individual         12/31/2008          04/25/2011         $10,668.00          $25,895.61
 Income Tax
 (Form 1040)
 Individual         12/31/2009          05/30/2011         $5,543.00           $1,222.07
 Income Tax
 (Form 1040)
 Individual         12/31/2014          07/20/2015         $1,831.00           $2,660.14
 Income Tax
 (Form 1040)
 TOTAL                                                                         $66,118.31



10. The defendants, Ronald Walker, Jr. and Vianca Walker, were given notice and demand for

   payment of the assessments described in paragraph 9.

11. Statutory interest and additions to tax have accrued on the unpaid balance on the unpaid

   balance of the assessments described in paragraph 9.

12. Despite being given proper notice and demand for payment, Ronald Walker, Jr. and Vianca

   Walker neglected or refused to pay the assessments described in paragraph 9. As of May 20,

   2019, Ronald Walker, Jr. and Vianca Walker are indebted to the United States in the total




                                                3
          Case 8:19-cv-02199-PJM Document 1 Filed 07/26/19 Page 4 of 5



   amount of $66,118.31, plus interest and penalties that will continue to accrue thereafter as

   provided by law until paid in full.



                                    PRAYER FOR RELIEF

WHEREFORE, the United States prays that this Court:

   A. Enter judgment in favor of the United States and against the defendant Ronald Walker,

       Jr., in the amount of $95,023.30 as of May 20, 2019 for federal income liabilities for tax

       year 2002, plus statutory interest and other additions to tax accruing thereafter according

       to law until paid in full;

   B. Enter judgment in favor of the United States and against the defendants Ronald Walker,

       Jr. and Vianca Walker in the amount of $66,118.31 as of May 20, 2019 for federal

       income tax liabilities for tax years 2007, 2008, 2009, and 2014, plus statutory interest and

       other additions to tax accruing thereafter according to law until paid in full;

   C. Award the United States its costs in prosecuting this action; and

   D. Grant the United States such other and further relief as is just and proper.

Dated this 26th day of July 2019.


                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General


                                                      /s/ Megan E. Hoffman
                                                      MEGAN E. HOFFMAN
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 227
                                                      Washington, D.C. 20044
                                                      202-616-3342 (v)
                                                      202-514-6866 (f)
                                                      Megan.E.Hoffman-Logsdon@usdoj.gov

                                                 4
Case 8:19-cv-02199-PJM Document 1 Filed 07/26/19 Page 5 of 5




                             5
